DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi, Reg.#40,417, on 8/17/2022 (please see attached PTO-413B).

The application has been amended as follows:
IN THE CLAIMS:
Delete claim 10 in its entirety.
Delete claim 16 in its entirety, having been drawn to an invention non-elected without traverse.

Allowable Subject Matter
Claims 1-3, 5, 7-14, 18 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches most aspects of the claimed invention; however, the prior art neither teaches nor reasonably suggests a control apparatus and method for acquiring a projection image of a sample whose shape is uneven with respect to a rotation center, where rotation of the sample and changing of the separation distance between x-ray source and the rotation center is performed simultaneously and continuously so that the x-ray source does not collide with the sample, by recognizing a surrounding virtual shape including the shape of the sample with a set of positions for angles around the rotation center as a central axis, and determining a track of the x-ray source with respect to the rotation center based on the pole of the surrounding virtual shape, prior to acquiring the projection image, as required by the combinations as claimed in each of claims 1 and 14.
Antrag teaches that there may be a different separation distance for each angle, thus having continuous adjustments during rotation, but the separation of the x-ray source from the sample is based on the actual shape of the sample (acquired beforehand from a scout scan or CAD data, top of p.4) plus a fixed standoff (p.41 of the provided translation: “Preference is also intermediate positions for the turntable 3 between the positions 3-2 and 3-1 provided, in extreme cases, a separate setting for each rotational position.  The intermediate positions are chosen so that in each case no collision between the workpiece 4 and source 1 occurs or a predetermined minimum distance (safety distance) remains.  This results in a continuous adjustment of the image scale.”).  There is no teaching, absent the benefit of Applicants’ disclosure, to use a pole of a virtual shape that encompasses the object as the basis for the x-ray source track relative to the sample.
Claims 2, 3, 5, 7-9, 11-13, 18 and 19 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the German patent document to Weiss appears to teach a similar method to that claimed; however, the reference is not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884